Citation Nr: 1423543	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, variously claimed as schizophrenia, nightmares, and PTSD.

2.  Entitlement to service connection for an eye disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1986 to April 1988.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the issue of service connection for a psychiatric disability on appeal has been recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (in that case, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the title page.  The Board acknowledges a separate April 2012 rating decision denied service connection for posttraumatic stress disorder.  Given that the Veteran's original April 2009 claim for a psychiatric disability (which is currently on appeal) predates the April 2012 rating decision, the Board concludes that PTSD is appropriately encompassed in the Veteran's claim.

The issues of service connection for a psychiatric disability, an eye disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A November 2001 rating decision denied service connection for a right shoulder disability based, essentially, on the fact that there was no evidence of a current shoulder disability and no evidence of a right shoulder injury in service.

2.  The evidence received since the November 2001 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disability, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002).

The Veteran's claim for entitlement to service connection for a right shoulder disability was initially denied in a November 2011 rating decision.  The RO found that the record did not show a current disability of the right shoulder or evidence of a right shoulder injury in service.  The Veteran did not appeal the denial of the claim and the November 2001 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 2001 rating decision includes June 2001 VA treatment records in which the Veteran sought treatment for right shoulder pain and an unstable right shoulder secondary to rotator cuff muscle weakness was diagnosed.  Additionally, December 2007 private treatment records noting right shoulder laxity and recurrent dislocation are of record.  These medical records are new as they were not previously considered and are also material as they relate to a previously unestablished fact in the claim - the presence of a right shoulder disability.  The evidence also raises a reasonable possibility of substantiating the claim.  Thus, the evidence is new and material and sufficient to reopen the claim for entitlement to service connection. 

VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right shoulder disability is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the service connection issues on appeal.

Initially, the most recent VA treatment records associated with the Veteran's claims file are dated in October 2011.  Any records of VA treatment for the disabilities at issue since constitute pertinent evidence and are constructively of record and must be secured.  In particular, the September 2009 VA examination request notes a February 2009 letter from Dr. Droemner and August 2008 outpatient treatment records from Temple VAMC relating to the Veteran's depression.  These do not appear be associated with the claims file.  

Additionally, a July 2006 VA treatment record notes the Veteran previously received a diagnosis of schizophrenia and was receiving treatment from Dr. Lazerus.  The Veteran has consistently reported a prior diagnosis of schizophrenia.  No records of such treatment or diagnosis have been associated with the record.  

An April 2008 private treatment records notes the Veteran receives social security disability.  The record reasonably indicates that the Veteran's social security disability benefits involve at least his psychiatric disability.  It is also reasonable to expect that documents associated with such a claim might also include information relevant to the eye and right shoulder disabilities on appeal.  Under 38 U.S.C.A. § 5103A , "relevant records are those records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim."  Golz v. Shinseki, 590 F.3d 1321 (Fed. Cir. 2010).  Thus, VA is obligated to obtain relevant records from the SSA.  Golz,, 590 F.3d at 1317.

At the January 2011 VA psychiatric examination and on the November 2011 VA psychiatric addendum opinion, the examiner diagnosed bipolar disorder.  The examiner seemed to indicate that the Veteran's disability was most likely caused by or as a result of his mental illness.  This opinion, besides being circuitous, includes no rationale and did not consider the other psychiatric diagnoses currently of record.  A February 2012 attempt at clarification was unsuccessful in obtaining an adequate opinion.  As such, the RO should arrange for a new psychiatric examination as the January 2011 VA mental health examination and November 2011 addendum are inadequate for rating purposes.  38 C.F.R. §§ 3.312(c)(3) ; 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the appellant with an examination, the examination must be adequate).

The Veteran claims that a battery explosion in service caused an eye disability; a July 1987 STR documents this in-service event.  A May 1986 STR notes amblyopia of the left eye and defective vision was noted on entry.  In October 2009, the Veteran was afforded a VA examination to assess his eye disability; however, this examination only addressed evidence of diabetic retinopathy.  The examiner did not address the Veteran's contention that he has an eye disability related to in-service contact with battery acid.  Consequently, the Board finds that the October 2009 VA examination is not adequate and another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, as a disability of the right shoulder has been demonstrated and the Veteran has indicated the current disability is related to an in-service injury (see September 2001 statement), a VA examination to assess whether any current right shoulder disability is related to the Veteran's service is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record all updated and pertinent VA treatment records for the claimed disabilities.  In particular, the RO should obtain any treatment for depression by Dr. Droemner and the Temple VAMC.

2.  The RO should secure from SSA a copy of the Veteran's award and copies of all medical records considered in connection with its determination.

3.  The RO should contact the Veteran and request that he identify and complete the appropriate authorizations for all private providers of treatment/evaluation of any of the claimed disabilities.  The Board is particularly interested in the records demonstrating a prior diagnosis of schizophrenia, as well as private treatment records from Dr. Lazerus.  The RO should then obtain copies of all treatment records (not already of record) to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).

4.  After the development sought above is completed, the RO should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a) Please identify (by diagnosis) each psychiatric disability entity found.  The examiner should note that the record consists of psychiatric diagnoses including bipolar disorder, depression, and PTSD secondary to sexual abuse as a child as well as the Veteran's claims of a diagnosis of schizophrenia.  If the examiner's findings differ from these prior diagnoses, the examiner should reconcile such findings.

b) As to each psychiatric disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or greater probability) directly related to the Veteran's active service (to include the battery explosion documented in the Veteran's STRs).

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

5.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of a right shoulder disability.  The examiner must review the Veteran's claims file in conjunction with the examination. Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a) Please identify (by medical diagnosis) each right shoulder disability found.

b) As to each diagnosed right shoulder disability, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service.

The examiner should explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

6.  After the development sought above is completed, the RO should arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of any eye disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a) Please identify (by medical diagnosis) each, if any, eye disability found.

b) As to each diagnosed eye disability, please indicate whether it is at least as likely as not (a 50% or greater probability) that such was caused or aggravated by the Veteran's active service (to include in-service contact with battery acid)?

7.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


